Name: Commission Regulation (EEC) No 3376/89 of 9 November 1989 amending Regulation (EEC) No 2996/89 introducing a countervailing charge on cucumbers originating in Spain (except the Canary Islands)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 325/24 Official Journal of the European Communities 10. 11 . 89 COMMISSION REGULATION (EEC) No 3376/89 of 9 November 1989 amending Regulation (EEC) No 2996/89 introducing a countervailing charge on cucumbers originating in Spain (except the Canary Islands) whereas Regulation (EEC) No 2996/89 should therefore be repealed with effect from 11 November 1989 ; Whereas, pursuant to Article 136 (2) of the Act of Acces ­ sion the arrangements applicable to trade between, on the one hand, a new Member State and, on the other, the Community as constituted at 31 December 1985, must be those which were applicable before accession ; Whereas Article 140 ( 1 ) provides for a 8 % reduction in the countervailing charges applicable under Regulation (EEC) No 1035/72 during the fourth year after accession, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 111 9/89 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 2996/89 (3), as last amended by Regulation (EEC) No 3324/89 (4), introduced a countervailing charge on cucumbers origina ­ ting in Spain (except the Canary Islands) ; Whereas Article 26 ( 1 ) of Regulation (EEC) No 1035/72 laid down the conditions under which a charge intro ­ duced in application of Article 25 of that Regulation is amended ; whereas, if those conditions are taken into consideration, the countervailing charge on the import of cucumbers originating in Spain (except the Canary Islands) must be altered ; Whereas Article 25 of Regulation (EEC) No 1035/72 on the introduction of countervailing charges applies to a given product only during the period in respect of which a reference price has been fixed for that product whereas Commission Regulation (EEC) No 291 /89 Q fixed the reference prices for cucumbers up to 10 November 1989 ; HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 2996/89, *53,78 ECU' is hereby replaced by 23,34 ECU'. Article 2 Regulation (EEC) No 2996/89 is repealed with effect from 11 November 1989 . Article 3 This Regulation shall enter into force on 10 November 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 November 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118, 20 . 5. 1972, p. 1 . (J) OJ No L 118, 29 . 4. 1989, p. 12 . f3) OJ No L 287, 5 . 10 . 1989, p. 13 . (4) OJ No L 321 , 4 . 11 . 1989, p. 36 . 0 OJ No L 33, 4. 2. 1989, p. 29 .